
	

113 HR 321 IH: Firearm Safety and Public Health Research Act of 2013
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 321
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Mr.
			 Markey, Mr. Levin,
			 Ms. Slaughter,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz,
			 Mr. Rangel,
			 Ms. Speier,
			 Ms. Lee of California,
			 Ms. Schwartz,
			 Mr. Capuano,
			 Mr. Grijalva,
			 Mr. Ellison,
			 Ms. McCollum,
			 Mr. Blumenauer,
			 Mr. Moran,
			 Ms. Moore,
			 Mr. McGovern,
			 Mr. Cicilline,
			 Ms. Jackson Lee,
			 Ms. Chu, Ms. Matsui, Ms.
			 Norton, Mr. Quigley,
			 Mr. Holt, Mr. Himes, Mr.
			 Schiff, Ms. Schakowsky,
			 Mr. Doyle,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Shea-Porter,
			 Ms. Pingree of Maine, and
			 Ms. Lofgren) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Continuing Appropriations Resolution, 2013
		  (Public Law 112–175) to permit research on firearms safety and gun
		  violence.
	
	
		1.Short titleThe Act may be cited as the
			 Firearm Safety and Public Health Research Act of
			 2013.
		2.Permitting the
			 use of Federal funds for research on firearms safety and gun
			 violenceThe Continuing
			 Appropriations Resolution, 2013 (Public Law 112–175) is amended by inserting
			 after section 155 the following:
			
				156.Notwithstanding section 101, sections 218
				and 503(c) of division F of the Consolidated Appropriations Act, 2012 (Public
				Law 112–74) shall not apply to amounts made available by this joint resolution
				insofar as such sections relate to any activity to conduct research on firearms
				safety or gun
				violence.
				.
		
